PER CURIAM.
Appellants Sylvia E. Tisdale and Julius Tisdale, plaintiffs below, appeal the trial court’s entry of partial final summary judgment in favor of appellee BP Oil Company in appellants’ negligence action against ap-pellee and its codefendant Southern Bell Telephone and Telegraph Company. We reverse and remand.
The record shows that there are factual issues remaining to be resolved, for example: whether appellee negligently displayed merchandise in the windows of ap-pellee’s cashier building, thereby impairing Sylvia’s ability to observe traffic approaching from her left as she returned to her car after paying for gasoline; whether the cashier’s building was negligently constructed so as to allow vehicles to pass perilously close to the building, thereby endangering customers traversing from the cashier’s window to their parked vehicles. Once again, we note that motions for summary judgment should be cautiously granted in negligence actions. Moore v. Morris, 475 So.2d 666 (Fla.1985); Boll v. Talcott, 191 So.2d 40 (Fla.1966); Stazenski v. Tennant Co., 617 So.2d 344 (Fla. 1st DCA 1993); Ramos v. Wright Superior, Inc., 610 So.2d 46 (Fla. 3d DCA 1992); Allen v. Orlando Regional Medical Center, 606 So.2d 665 (Fla. 5th DCA 1992); Williams v. Madden, 588 So.2d 41 (Fla. 1st DCA 1991); U-Haul Co. of East Bay v. Meyer, 586 So.2d 1327 (Fla. 1st DCA 1991); Brooks v. Phillip Watts Enterprises, Inc., 560 So.2d 339 (Fla. 1st DCA 1990).
REVERSED and REMANDED for further proceedings.
ERVIN and MINER, JJ., and WENTWORTH, Senior Judge, concur.